           Case 3:20-cv-01357-JSC Document 38-1 Filed 12/10/20 Page 1 of 1




November 2, 2020
VIA EMAIL
Raymond.Rollan@sfcityatty.org

RE: CONFIDENTIALITY DESIGNTATION- SPIERS v. CCSF
Counsel,
         This is formal notice that Plaintiff in the abovementioned matter is challenging the
confidentiality designation of body worn camera footage. As you are aware once a challenge is made
“the plaintiff need not provide that the designation is inappropriate. Rather, the defendants must show
good cause of it to remain.” Gonzalez v. City of San Jose Case No. 19 -cv-08195-NC at *4(N.D. Cal.
Jul. 31, 2020) Furthermore, recent case law has shown that the body camera footage should in fact be
released because the public’s interest in alleged civil rights violations of its police department is, if
anything, even stronger today. Id at 7
Plaintiff therefore challenges the designation of the items listed below:

    •   Body Worn Camera Footage of all officers at the scene of incident on October 6, 2019.
    •   Body Worn Camera Footage of all officers at St. Francis Memorial Hospital on or about
        October 9, 2019.
Please contact me if you have any questions or wish to discuss this matter further.


                                                          Sincerely,
                                                          /s/Jamir Davis
                                                          P.O. Box 122123
                                                          Covington, KY 41011
                                                          (859) 750-5033
                                                          Jdavislawky@gmail.com
